Citation Nr: 0814783	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-23 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant (claimant) served on active duty from March 7, 
1989 to May 30, 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The appellant has since 
relocated to the jurisdiction of the Huntington West Virginia 
VARO.

In March 2008, the claimant presented testimony before the 
undersigned Veterans Law Judge in Huntington, West Virginia; 
a transcript of that hearing is of record.  Medical 
correspondence dated in February 2008 was received after the 
case had been certified to the Board by the agency of 
original jurisdiction (AOJ).  Although such evidence has not 
first been considered by the AOJ, the submission was 
accompanied by a waiver of referral to the AOJ.  38 C.F.R. 
§ 20.1304 (2007).  Consequently, a decision by the Board is 
not precluded.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  A claim for entitlement to service connection for 
schizophreniform disorder, with schizophrenia paranoid or 
undifferentiated and mental illness was denied by an 
unappealed rating decision from October 2002.  

3.  Evidence associated with the claims file since the prior 
denial of service connection is cumulative and redundant of 
evidence of record at the time of the prior denial, does not 
relate to unestablished facts necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has not been received, the claim 
for service connection for an acquired psychiatric disorder 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the claimant in letters from the 
RO dated in March 2004 and September 2004.  Those letters 
notified the appellant of VA's responsibilities in obtaining 
information to assist in completing his claim, identified his 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Court recently found in Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006) that in order to fully comply with the VCAA 
notice requirement for new and material evidence claims the 
claimant must be advised as to the reasons the original claim 
was denied and what kinds of evidence would be required to 
re-open his claim.  Although the appellant was not provided 
supplementary notice subsequent to Kent it appears that he 
was already accorded complete VCAA notice as contemplated by 
Kent.  See VCAA correspondence dated September 22, 2004.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the claimant was 
provided with such notice.  However, since no disability 
rating or effective date is being assigned as a result of the 
Board's decision; there is accordingly no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.

The claimant has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on his behalf, he is fully conversant with 
the legal requirements in this case.  Thus, the content of 
these letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.    

Factual Background and Analysis

A claim for entitlement to service connection for an acquired 
psychiatric disorder (characterized as schizophrenia, 
paranoid or undifferentiated and mental illness) was 
previously denied by a rating decision of October 2002 
because it was determined that an acquired psychiatric 
disorder neither occurred in or was caused by service.  
Because the claimant did not file a timely appeal as to that 
determination, that decision is final.  Nevertheless, a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.

The claimant filed to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder on 
March 8, 2004, and the present appeal has ensued.  It should 
be noted that with respect to claims requiring new and 
material evidence, the VCAA states that, "[n]othing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented."  38 U.S.C.A. § 5103A(f) (West Supp. 
2001).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that evidence which is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

When the case was previously adjudicated, the evidence 
consisted of service treatment records, including a December 
1987 enlistment examination that revealed positive marijuana 
usage.  Thereafter, July 1988 service department 
correspondence informed the claimant the he had been found in 
ineligible for military service because his entrance medical 
examination revealed disqualifying drugs in his urine; a 
confirmation test was thereafter administered and again 
revealed disqualifying drug usage.  Thus, the claimant was 
precluded from entering service at that time.

The claimant admitted a grave error in utilizing marijuana 
and, was subsequently permitted to enter service in March 
1989.  In May 1989, the record demonstrates that he began to 
display bizarre behavior thinking he saw God and that his 
heart was growing bigger.  He admitted to a history of 
polydrug abuse and psychiatric treatment prior to entering 
service.  He was diagnosed with schizophreniform disorder 
that existed prior to service and not permanently aggravated 
by service.  He was regarded as unfit for enlistment was 
separated from service.  

In September 1994, the appellant was evaluated on an 
emergency basis for substance abuse, including alcohol, 
marijuana and cocaine as a result of domestic problems.  At 
that time the examining psychiatrist determined that he did 
not meet the criteria for any diagnosable psychiatric illness 
and that his problems were for the legal system.  

In April 1996, the appellant was diagnosed with bipolar 
disorder after an episode of domestic violence.  He gave a 
history of believing he was Jesus Christ and having 
hallucinations while in service, but there was no mention of 
his being abused in service or any event leading to his 
treatment at that time.  He also provided a family history of 
alcoholism and mental disorders.  He also admitted to being 
sexually molested at approximately age 10 by a neighborhood 
man.

In October 2002, the claimant's claim for service connection 
was denied.  

In July 2003, C.S.B., M.D., reported a history that, during 
service, the claimant experienced an acute schizoid reaction 
where he had religious ideation and hallucinations and was 
consequently discharged.  Over the ensuing years a bipolar 
disorder became manifest.  To the best of that examiner's 
knowledge, the appellant had not been diagnosed with bipolar 
disorder or a schizoid personality prior to service.  The 
examiner concluded that it was unlikely that the military 
service caused the personality disorder or the bipolar 
disorder but clearly precipitated an acute schizophrenia form 
reaction.  Over the years, he has had periods of intense 
religious ideation and delusional thinking, often aggravated 
by chemical dependency.  The foregoing medical opinion was 
noted in the Statement of the Case (SOC) issued in November 
2003 and the absence of record evidence of any traumatic or 
unusually stressful event was also noted.   

In the context of the current claim, the appellant has 
submitted duplicate service records.  A number of lay 
statements from family members and acquaintances have also 
been submitted to the effect that the claimant did not have 
psychiatric problems prior to service.  Dr. C.S.B. also 
provided additional correspondence dated in September 2005 
and February 2008.  Those letters are cumulative of that 
author's July 2003 correspondence that was previously 
considered in the context of the claimant's original claim.  

In addition to several written communications, the appellant 
also provided testimony at a hearing before the undersigned.  
At his hearing, he asserted that his mental disorders were 
attributable to his being physically abused by his drill 
sergeant during boot camp; he also refuted any family history 
of mental disorders or any treatment for mental disorders 
prior to service and also denied any sexual abuse while a 
minor, claiming that the sexual abuse incident involved his 
twin brother and not him.  

The claimant's testimony and the lay statements referenced 
above are new, and are credible regarding personal 
observations of the claimant.  However, the law provides 
that, with respect to questions involving diagnosis or 
medical causation, credible medical evidence is required.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, the 
claimant's and lay statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

After a careful review of the other additional evidence, the 
Board notes that a large portion is cumulative and redundant 
of the evidence which was of record at the time of the 
unappealed October 2002 rating action.  In this regard, the 
correspondence from Dr. C.S.B. is redundant of his previously 
considered statement; namely, that the claimant only had "an 
acute schizophrenia-form reaction" in service.  The most 
current correspondence from Dr. C.S.B. (February 2008) at 
most restates the claimant's opinion (as opposed to that of 
the physician) that his acute stress disorder in service 
resulted from his basic training.  It is now well established 
that information from a claimant which is essentially 
transcribed by a medical professional still amounts only to a 
statement from the claimant.  See Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996).  Dr. C.S.B. did not identify a 
chronic mental disorder having its onset in service or 
associate the appellant's present mental disorders to 
military service.

The Board finds that the evidence added to the claims file 
since the prior final denial does not relate to an 
unestablished fact necessary to substantiate the claim, that 
it is either cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and that it does not raise a 
reasonable possibility of substantiating the claim.  Based on 
the foregoing, the Board concludes that, inasmuch as no new 
and material evidence has been presented to reopen the 
previously disallowed claim, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence not having been submitted to reopen 
the claimant's claim of entitlement to service connection for 
an acquired psychiatric disorder, the appeal is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


